Case 3:18-cv-00863-BJD-JRK Document 39 Filed 08/14/19 Page 1 of 3 PageID 485


                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION


   EQUAL EMPLOYMENT
   OPPORTUNITY COMMISSION,

                              Plaintiff,

   and

   JOHN SUMNER,

                              Intervenor Plaintiff,

   vs.                                                                 Case No. 3:18-cv-863-J-39JRK

   PACIFIC SUNWEAR OF CALIFORNIA, LLC,

                              Defendant.


                                   REPORT AND RECOMMENDATION1

           This cause is before the Court on the Joint Motion for Approval and Entry of Consent

   Decree (Doc. No. 38; “Motion”), filed July 23, 2019. In the Motion, Plaintiff Equal

   Employment Opportunity Commission (“EEOC”) and Defendant request that the Court

   approve the attached Consent Decree (Doc. No. 38-1), retain jurisdiction over its

   enforcement, and administratively close this action. Motion at 2. The parties state that

   “[a]lthough [John] Sumner is not a party to the Consent Decree entered into between the

   EEOC and Defendant, the parties anticipate that he will soon file separate submissions to

   effectuate the dismissal of his independent claims.” Id. n.1. The parties have agreed to



           1
                    “Within 14 days after being served with a copy of [a report and recommendation on a
   dispositive issue], a party may serve and file specific written objections to the proposed findings and
   recommendations.” Fed. R. Civ. P. 72(b)(2). “A party may respond to another party's objections within 14
   days after being served with a copy.” Id. A party’s failure to serve and file specific objections to the proposed
   findings and recommendations alters the scope of review by the District Judge and the United States Court
   of Appeals for the Eleventh Circuit, including waiver of the right to challenge anything to which no specific
   objection was made. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th Cir. R. 3-1; Local Rule
   6.02.
Case 3:18-cv-00863-BJD-JRK Document 39 Filed 08/14/19 Page 2 of 3 PageID 486




   bear their own attorney’s fees and costs incurred in this matter. Id. The parties represent

   that “the Court’s entry of the Consent Decree will resolve all claims asserted by EEOC in

   their entirety.” Id.

           Upon review, the undersigned finds that the terms of the Consent Decree comply

   with the requirements of Rule 65(d), Federal Rules of Civil Procedure. Based on the

   foregoing, it is

           RECOMMENDED:

           1.      That the Joint Motion for Approval and Entry of Consent Decree (Doc. No.

   38) be GRANTED, that the Court enter the Consent Decree (Doc. No. 38-1), and that the

   Court retain jurisdiction over enforcement of the Consent Decree for two (2) years from

   the date that it enters an Order approving the Consent Decree.

           2.      That the Clerk be directed to administratively close this case.

           3.      That John Sumner and Defendant be ordered to file a Joint Stipulation of

   Dismissal or other appropriate documents to close out this file within thirty (30) days of

   entry of an Order on the Motion, and that if no Joint Stipulation is filed by the deadline, this

   case be automatically deemed dismissed without prejudice.

           4.      That Plaintiff EEOC’s First Motion to Compel Directed to Documents

   Concerning Employment Opportunities at One Retail Location in St. Augustine, Florida, a

   Privilege Log, Better Responses to Document Request Nos. 2, 5, 6, 22, 23, 25, 27 and 68

   (Doc. No. 33) be DEEMED MOOT.

           RESPECTFULLY RECOMMENDED in Jacksonville, Florida on August 14, 2019.




                                                 -2-
Case 3:18-cv-00863-BJD-JRK Document 39 Filed 08/14/19 Page 3 of 3 PageID 487




   bhc
   Copies to:

   Honorable Brian J. Davis
   United States District Judge

   Counsel of Record




                                        -3-
